                 Case 2:20-cr-00202-WBS Document 11 Filed 01/07/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00202 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   CYNTHIA SEELEY,                                      DATE: January 11, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on January 11, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until March 8,

22 2021 at 9:00 a.m., and to exclude time between January 11, 2021, and March 8, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes investigative reports, materials obtained via subpoena, email correspondence, and

27          related documents in electronic form including approximately 737 pages of documents as well as

28          an audio recording. All of this discovery has been either produced directly to counsel and/or


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00202-WBS Document 11 Filed 01/07/21 Page 2 of 3


 1        made available for inspection and copying.

 2               b)      Counsel for defendant desires additional time to consult and review the discovery

 3        with his client, conduct defense investigation, discuss potential resolutions with his client, and

 4        prepare for trial in the event that the matter is not otherwise resolved.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny him the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of January 11, 2021 to March 8, 2021

14        at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

15        Code T4] because it results from a continuance granted by the Court at defendant’s request on

16        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

17        best interest of the public and the defendant in a speedy trial.

18                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00202-WBS Document 11 Filed 01/07/21 Page 3 of 3


 1

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7 Dated: January 6, 2021                                      MCGREGOR W. SCOTT
                                                               United States Attorney
 8

 9                                                             /s/ SHELLEY D. WEGER
                                                               SHELLEY D. WEGER
10                                                             Assistant United States Attorney
11

12 Dated: January 6, 2021                                      /s/ TIMOTHY ZINDEL
                                                               TIMOTHY ZINDEL
13                                                             Counsel for Defendant
14                                                             CYNTHIA SEELEY

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: January 6, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
